Citation Nr: 0428078	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease, L5-S1, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for chronic 
neck and trapezius muscle strain superimposed on degenerative 
instability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
probable post-concussion, vascular type headaches with 
intermittent blurry vision, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the above claims. 

In June 2004, the veteran submitted additional evidence 
directly to the Board.  With respect to the effect of the 
submission of evidence to the Board not previously considered 
by the RO, the Board initially consults 38 C.F.R. § 20.1304 
(2001).  However, that section was amended on January 23, 
2002 and no longer provides specific guidance as to how the 
Board should handle such a situation.  See 67 Fed. Reg. 3105 
(January 23, 2002).  Recent caselaw, however, does provide 
some guidance as to the Board's resolution of this issue.  
For example, absent a waiver of initial consideration by the 
RO, law dictates that the appellant's rights to fundamental 
fairness and procedural due process do not permit the Board 
to consider the new evidence.  Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  In this case, however, the veteran's 
representative waived RO consideration in the August 2004 
brief.  The Board can, therefore, proceed to consider this 
evidence and issue a decision.

The claims for increased disability ratings for the veteran's 
back and neck disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

A review of the veteran's claims file shows a pending claim 
for an increased (compensable) rating for left ureteral 
calculus, now claimed as kidney stones.  This issue is 
REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran experiences chronic, frequent headaches, but 
there is no diagnosis of multi-infarct dementia associated 
with brain trauma.

2.  The veteran's headache disorder does not present an 
exceptional or unusual disability picture.


CONCLUSION OF LAW

There is no legal entitlement to a schedular disability 
rating in excess of 10 percent for service-connected probable 
post-concussion, vascular type headaches with intermittent 
blurry vision, and the evidence does not warrant further 
referral for consideration of an extraschedular rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, and 4.124a, Diagnostic Code 8045 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
from 2000 to 2003; the report of a VA examination conducted 
in August 2002; private medical records from Edward Kim, 
M.D.; Methodist Medical Center; Neurosurgery & Spine 
Consultants; Fort Sanders Parkwest; and David McRay, M.D.; 
and the veteran's contentions.  For the purpose of reviewing 
the medical history of the veteran's service-connected 
disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also reviewed 
medical evidence developed in connection with prior claims, 
such as service medical records, prior VA examinations, VA 
medical records, and private medical records.  Only the 
evidence pertinent to the issue being decided herein (i.e., 
headaches) is discussed below.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is currently evaluated as 10 percent disabled for 
headaches as a residual of a concussion under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  Under Diagnostic Code 8045 
(brain disease due to trauma), purely subjective complaints 
such as headache, dizziness, insomnia, etc., are recognized 
as symptomatic of brain trauma and rated 10 percent and no 
more under Diagnostic Code 9304 (dementia associated with 
brain trauma).  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

The evidence associated with the veteran's claims file does 
not show that the criteria for a disability rating in excess 
of 10 percent for residuals of a concussion, including 
headaches, have been met.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8045 and 9304 (2003).  There is no reasonable doubt on 
this issue that can be resolved in the veteran's favor.  His 
subjective complaints of headache and intermittent blurry 
vision, as they relate to the in-service concussion, can only 
be assigned a 10 percent disability rating unless there is a 
diagnosis of multi-infarct dementia.  A diagnosis of multi-
infarct dementia has not been rendered.

The Board notes that the veteran complains that he also has 
headaches, of a different variety, that arise because of his 
service-connected cervical spine disorder.  Even accepting 
that as true, another rating cannot be assigned for such 
headaches because he cannot receive separate ratings for the 
same disability regardless of its origin.  38 C.F.R. § 4.14.

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 8100 provides higher 
ratings for migraine headaches; however, the veteran's 
headaches are medically related to in-service head injury and 
are properly evaluated under Diagnostic Code 8045.

In sum, the only other diagnostic code pertaining to a 
headache disorder that provides schedular ratings higher than 
10 percent does not apply to the veteran's service-connected 
disorder because he does not have that condition.  
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected headache condition.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A.A. 
§ 1155.  Although the Board sympathizes with the veteran's 
difficulties due to his chronic headaches, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for headaches 
and other subjective symptoms that result from head injury is 
10 percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to such injury and 
for any impairment in earning capacity due to these symptoms.  
Without a diagnosis of multi-infarct dementia, he simply is 
not entitled to a schedular disability rating higher than 10 
percent.  The veteran does not meet these criteria, and there 
is no reasonable doubt on this matter that could be resolved 
in his favor.  The Board has considered all potentially 
applicable diagnostic codes, as discussed above.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
headache disorder has been raised by his statements.  As 
discussed above, the veteran is receiving the maximum 
schedular evaluation under Diagnostic Code 8045, yet he 
asserts that he is entitled to an increased rating.  A claim 
of entitlement to an extraschedular evaluation is implicit in 
his claim for an increase in such a circumstance.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's 
headache condition in the statement of the case (SOC), and 
the relevant regulation regarding extraschedular ratings was 
included in the SOC.  While the Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

It does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The veteran has not 
required any periods of hospitalization.  There is no 
evidence in the claims file to suggest marked interference 
with employment as a result of this condition that is in any 
way unusual or exceptional, such that the schedular criteria 
do not address it.  His symptoms consist of chronic 
headaches, and such impairment is contemplated in the 
disability rating that has been assigned.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in June 2002, prior to the 
initial AOJ decision.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a June 2002 letter.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2002 letter advised the veteran what information and 
evidence was needed to substantiate the claim.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim and contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to the June 2002 letter. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  The RO also requested 
private treatment records identified by the veteran, and he 
submitted other private treatment records.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran an appropriate VA examination in 
2002.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
headache disorder since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  The Board notes the veteran's representative has 
argued that the examination, conducted by a nurse 
practitioner, was inadequate.  The Board disagrees.  A nurse 
practitioner has the requisite medical knowledge and training 
to conduct a physical examination, and the veteran's headache 
disorder is not medically complex such that it requires 
examination by a specialist.  The Board concludes the 2002 
examination in this case is adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to a disability rating greater than 10 percent 
for probable post-concussion, vascular type headaches with 
intermittent blurry vision, is denied.


REMAND

The veteran's claims for increased ratings for his back and 
neck disabilities need to be remanded to provide him an 
adequate VA examination.  In contrast to the discussion above 
concerning his headaches, the nature of the veteran's back 
and neck disabilities require examination by specialists, 
especially in neurology.  The 2002 examination by a nurse 
practitioner is not adequate in this respect, nor does it 
contain sufficient information to assess the severity of 
these disabilities.  The private medical evidence submitted 
by the veteran since that examination suggests a complex 
medical picture as to the nature and etiology of some of his 
symptoms, especially the neurological complaints.

Also, while these claims were pending, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The veteran has not yet had notice of the 
regulatory revisions, nor has the RO had an opportunity to 
evaluate his claims under the amended criteria.

Accordingly, these claims are remanded for the following:

1.  Tell the veteran to send VA copies of 
any evidence relevant to his back and 
neck claims that is in his possession.  
See 38 C.F.R. § 3.159(b).

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for orthopedic and neurological VA 
examinations.  Provide the claims file to 
the examiners for review.

The examiners should conduct all testing 
necessary to obtain medical information 
concerning the current severity of the 
veteran's service-connected degenerative 
disc disease, L5-S1, and chronic neck and 
trapezius muscle strain superimposed on 
degenerative instability.  The 
examination should include range of 
motion testing for the lumbar and 
cervical spines, and all ranges of motion 
should be reported in degrees.  

All functional limitations resulting from 
the service-connected back and neck 
disorders are to be identified, including 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement of the lumbar 
and/or cervical spines.  The examiner 
should discuss the effect the veteran's 
back and neck disorders have upon his 
daily activities.  

The neurological examination must detail 
any neurological findings appropriate to 
the site(s) of diseased disc(s) in the 
veteran's lumbar and/or cervical spines.  
With any abnormal neurological findings, 
the examiner should indicate which 
nerve(s) are affected.

3.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claims.  In doing so, 
the RO should consider the revised 
criteria for evaluating general diseases 
and injuries of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

If any such action does not resolve a 
claim, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
provide notice of the revised rating 
criteria for spine disorders.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



